Citation Nr: 0330838	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-00 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder variously diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 until 
October 1974.

This case is before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2001 adverse 
action by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in No. Little Rock, Arkansas 
(hereinafter RO).  


REMAND

Based upon its review of the record, the Board concludes 
that additional development is necessary.  Given a recent 
decision of the United States Court of Appeals for the 
Federal Circuit that invalidated 38 C.F.R. § 19.9(a)(2), 
however, this development must be accomplished by remand.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, in order to 
assist the veteran in the development of his appeal and to 
ensure due process, this case must be REMANDED for the 
following development:

1.		The RO shall attempt to obtain any 
medical reports associated with the 
veteran's receipt of inpatient treatment 
at the Wursburg Army Hospital, "near" 
Sweinfurt, Germany, Third Infantry 
Division in November or December 1973 as 
well as any records associated with 
inpatient or outpatient treatment received 
by the veteran at the "local Community 
Human Resources Center" in August 1974. 
(See Service Medical Records dated in 
August 1974 and October 1974, tabbed on 
the right with a yellow flag and located 
at the back of the claims folder in a 
manila envelope stamped "Service 
Department Records Envelope".)  If no such 
medical records exist, or if the RO is not 
able to obtain these records, it should 
note that in the veteran's claims file.  

2.	After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the veteran should be accorded an 
updated VA examination by the 
appropriate physician to determine the 
nature and severity of any acquired 
psychiatric disorder, including mood 
disorder, anxiety and depression that 
may be present.  The claims folder and 
copy of this remand must be made 
available to the examiner prior to the 
examination.  The examiner should review 
all examination reports, including but 
not limited to the veteran's service 
records, which are marked in the claims 
file as described in Paragraph 1 above, 
and the VA examination reports.  

3.	The examiner is requested to 
express an opinion as to whether the 
veteran currently has an acquired 
psychiatric disorder.  If so, an opinion 
is requested as to its etiology, in 
particular, whether it is etiologically 
related to any incident of the veteran's 
service.  (See also VA examination 
reports dated in July 2000, August 
2000January 2001 and May 2001, tabbed on 
the left with a yellow flag, as well as 
the service medical records, and any 
records obtained from the "local 
Community Human Resources Center" 
described in Paragraph 1 above).  The 
Board notes that the service medical 
records, dated August 29, 1974, indicate 
emotional and attitudinal problems.  The 
examiner should review the results of 
any testing prior to reaching a 
conclusion and should indicate this in 
his or her report.  

In addition, it would be helpful to the 
Board if the examiner's opinions used 
the language "unlikely," "as likely as 
not" or "likely."  (The term, "as likely 
as not," does not mean "within the realm 
of medical possibility," but rather that 
the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to 
find in favor of the examiner's 
conclusion as it is to find against it.)  
All conclusions should be supported by 
citation to clinical findings of record.  
In addition, the examiner should provide 
complete rationale for all conclusions 
reached. 

4.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) as well as 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.

5.		The RO should then readjudicate the 
veteran's claim of entitlement to 
service connection for an acquired 
psychiatric disorder, claimed as 
depression.  To the extent the claim on 
appeal remains denied, the veteran 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on his claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the 
VCAA.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, and he has the right to submit additional evidence 
and argument on the matter to the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals of the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO 



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



